Case 4:18-cv-00730-ALM-KPJ Document 13 Filed 02/26/19 Page 1 of 2 PageID #: 80



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS

OUMER SALIM, on behalf of himself      §
    and others similarly situated      §
                                       §
      Plaintiff,                       §
                                       §
vs.                                    §
                                       § Civil Action No: 4:18-cv-00730-ALM-KPJ
JPAY, INC.,                            §
                                       §
      Defendant,                       §
                                       §
_____________________________________________________________________________

     PLAINTIFF’S NOTICE OF FILING OF STIUPLATION OF SETTLEMENT IN
      SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY
       APPROVAL OF CLASS ACTION SETTLEMENT AND INCORPORATED
                       MEMORANDUM IN SUPPORT



       Plaintiff Oumer Salim (“Plaintiff”) on behalf of himself and all others similarly situated,

files this Notice of Filing of Stipulation of Settlement in Support of Plaintiff’s Unopposed Motion

for Preliminary Approval of Class Settlement and Incorporated Memorandum in Support, filed on

February 14, 2019.

Dated: February 26, 2019                     Respectfully submitted,

                                             STECKLER GRESHAM COCHRAN PLLC

                                             /s/ Bruce W. Steckler
                                             Bruce W. Steckler
                                             Texas Bar No. 00785039
                                             Dean Gresham
                                             Texas Bar No. 24027215
                                             L. Kirstine Rogers
                                             Texas Bar No. 24033009
                                             12720 Hillcrest Road – Suite 1045
                                             Dallas, TX 75230
                                             Telephone: 972-387-4040
                                             Facsimile: 972-387-4041

                                                1
Case 4:18-cv-00730-ALM-KPJ Document 13 Filed 02/26/19 Page 2 of 2 PageID #: 81



                                           bruce@stecklerlaw.com
                                           dean@stecklerlaw.com
                                           krogers@stecklerlaw.com


                               CERTIFICATE OF SERVICE
     I hereby certify that on February 26, 2019, I filed the foregoing with the Court using the
CM/ECF system, which electronically delivered a copy of the same to counsel of record.
                                           /s/ Bruce W. Steckler
                                           Bruce W. Steckler




                                              2
